Title: David Malin and Charles B. Sedgwick to James Madison, 5 November 1832
From: Malin, David,Sedgwick, Charles B.
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Clinton (Ham. Coll.)
                                
                                Nov. 5. 1832
                            
                        
                        We are authorized to inform you that you are elected an honorary member of the Phi Gamma Alpha Society of
                            Hamilton College.
                        This society was organized soon after the establishment of the college & has had for its uniform
                            object the promotion of literature friendship & morality: Its library now consists of about fifteen hundred
                            volumes & is receiving constant accession
                        Desirous of obtaining the influence of the friends of intelligence & virtue in our country in favor
                            of our Society we address ourselves to you, hoping that you will be willing by allowing to place your name on our list of
                            honorary members to encourage our efforts in a cause so intimately connected with the prosperity of our country——We have
                            the honor to be Very respectfully Your servants
                        
                            
                                David Malin
                            
                                                
                            
                            <C. S.> B. Sedgwick
                        Committee
                    